     Case 3:14-cr-03593-BEN Document 229 Filed 06/10/20 PageID.904 Page 1 of 3



 1                                                                    FILED
2
                                                                       JUN 10 2020
J
                                                                 CLERK US DISTRICT COURT
4                                                             SOUTHERI\I DISTRICT OF CALIFORNIA
                                                              BY    /;                  DEPUTY

 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERlCA,                  Case No.: 14-CR-3593-BEN
11
                    Plaintiff,                   ORDER GRANTING DEFENDANT'S
12                                               MOTION FOR COMPASSIONATE
            v.                                   RELEASE PURSUANT TO 18 USC
13                                               SECTION 3582(c)(l)(A)
14    RODNEY CORRlGAN,
15                  Defendant
16
17
18         THE COURT FINDS that Defendant, Rodney Corrigan, has satisfied his
19 administrative requirements in connection to his Motion for Compassionate Release.
20         THE COURT FURTHER FINDS, given Defendant's chronic and severe health
21 issues, the resulting increased risk of harm to the Defendant presented by the COVID-19
22 health crisis, the factors set forth in 18 USC § 3553(a), and the government's non-
23 opposition to Defendant's motion, Defendant has proved to this Court:

24         1) Extraordinary and compelling reasons warrant a reduction to time served, with a

25               five-year term of supervised release, with the condition that Defendant, while
26               serving that term of supervised release, shall remain within his residence under
27               home-confinement until at least December 23, 2022;

28
     Case 3:14-cr-03593-BEN Document 229 Filed 06/10/20 PageID.905 Page 2 of 3



 1         2) Defendant is not a danger to the safety of any other person or to the community,
2             as provided in 18 U.S.C. § 3 l 42(g); and
3          3) Such a reduction is consistent with applicable policy statements issued by the
 4            U.S. Sentencing Commission.
 5         GOOD CAUSE HAVING, THEREFORE, BEEN SHOWN, this Court grants
 6 Defendant Rodney Corrigan's Motion for Compassionate Release pursuant to 18 U.S.C. §
 7 3582(c)(l)(A) and:
 8         1) Resentences Defendant to a time-served custodial sentence, effective
 9            immediately upon Defendant completing a 14-day quarantine period and
10            obtaining a medical clearance from the Bureau of Prisons that Defendant is not
11            infected with COVID-19;
12         THE COURT FURTHER ORDERS, that upon Defendant's release from custody
13 pursuant to the aforementioned resentencing:
14         1) That a five-year term of supervised release shall be re-imposed upon the
15            Defendant;
16         2) That all other previously ordered terms and conditions of supervised release are
17            to remain in full force and effect;
18         3) That Defendant shall remain within his residence under home confinement until
19            December 23, 2022;
20         The Court has received information that the Defendant intends to reside in Arizona
21 and that the U.S. Probation Office in Arizona has agreed to supervise Defendant within the
22 District of Arizona. Therefore THE COURT FURTHER ORDERS:
23         1) Defendant is permitted to reside in the District of Arizona under the supervision
24            of the U. S. Probation Office in the District of Arizona;
25         2) Defendant shall participate in U.S. Probation's Location Monitoring Program
26            while on home-confinement.
27
28
                                                    2
     Case 3:14-cr-03593-BEN Document 229 Filed 06/10/20 PageID.906 Page 3 of 3



1          3) At the probation officer's discretion, U.S. Probation is free to utilize either the
2             GPS Monitoring System, the Radio Frequency Monitoring System, or the Voice
3             Recognition Monitoring System;
4          4) Defendant shall be restricted to his residence at all times except for employment;
5             education; religious services; medical, substance abuse, or mental health
6             treatment; attorney visits; court appearances; court-ordered obligations; or other
7             activities as preapproved by the probation officer;
8          5) Defendant shall follow all the monitoring program rules;
9          6) Defendant shall pay for all or part of the costs for his participation in the any of
10            the aforementioned monitoring programs - as directed by the Court and/or U.S.
11            Probation; and
12         7) Defendant, within 72 hours of being released from custody, shall contact and
13            speak with Supervisory United States Probation Officer Jeffrey Short, from the
14            U.S. Probation Office in the District of Arizona ((602) 682-4330), to receive
15            further instructions pertaining to the necessary preparations for the home
16            confinement portion of Defendant'        pervised release.
17
18
                                                          ------------
19
20
21
22
23
24
25
26
27
28
                                                   3
